Citation Nr: 1821588	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  07-03 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1945 to January 1947 and from November 1947 to June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was last before the Board in June 2013 when it remanded the claim to the RO for additional development.  This development has been completed and the case has been returned to the Board for appellate review.  

The Board observes that the RO issued a supplemental statement of the case (SSOC) in May 2017 and July 2017 that listed additional issues of entitlement to higher ratings for pes planus, bilateral hearing loss, and varicose veins.  Such appears to have been in error.  The record does not show that there is a pending claim for higher evaluations for these disabilities.  Previous Board remands in January 2010, April 2011, and June 2013 do not show that the Board has taken jurisdiction over these issues and there is no rating decision since the most recent Board decision addressing these issues.  Accordingly, these matters are not currently on appeal and will not be addressed further.

The Veteran was granted a 90 day extension dated September 15, 2017.  The Veteran has not submitted additional materials and the 90 day extension has expired.  38 U.S.C. § 7102(a) (West 2014).  The Veteran submitted an additional request for extension prior to the promulgation of this decision, and additional evidence was submitted in March 2017 which is considered in the present decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).  



FINDINGS OF FACT

1.  The Veteran is not unemployable by reason of his service-connected disabilities.  

2.  The evidence of record shows that the Veteran was able to secure and follow substantially gainful employment consistent with his work and educational background prior to November 2016.  

3.  Around November 2016 the Veteran suffered a cerebrovascular accident.  The symptoms that limit the Veteran's employability since that time do not stem from the Veteran's service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.19, 4.25 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issue decided herein, the Board finds there has been substantial compliance with its June 2013 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

In the present case, the Veteran's DD-214 shows he worked in the field of intelligence analysis during his time in the Army.  The Veteran is highly educated with a college degree, a Master's degree in economics, and reported that he was pursuing a PhD in economics in earlier years which he did not complete.  

The Veteran filed a claim for TDIU in September 2005.  The Veteran is currently service-connected for varicose veins, right leg, at a noncompensable rate from July 1, 1966, at 10 percent from July 6, 2004, and at 40 percent from February 20, 2007; pes planus at 10 percent from July 1, 1966, and 30 percent from September 30, 2005; bilateral hearing loss at a noncompensable rate from July 6, 2004, and 20 percent from May 31, 2005;  tinnitus at a noncompensable rate since July 1, 1966, and 10 percent from July 6, 2003.  The Veteran is service-connected at a noncompensable level for right ear hearing loss from July 1, 1966 to July 3, 2004, and scar, status post appendectomy from July 1, 1966.  The Veteran's combined service-connected disability rating is 10 percent from July 1, 1966, 20 percent from July 6, 2003, 30 percent from July 6, 2004, 40 percent from May 31, 2005, 60 percent from September 30, 2005, and 70 percent from February 20, 2007.  As such, the Veteran does not meet the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a) prior to February 20, 2007.  However, if his service-connected disabilities rendered him unemployable prior to that date, he is eligible for an extraschedular rating under 38 C.F.R. § 4.16(b).  

Upon careful and sympathetic review, the Board concludes that the Veteran is not unemployable due to service-connected disabilities during the appellate period and declines to refer the claim for extraschedular consideration.  

The Veteran retired from the US Army in 1966.  Afterwards, he worked in the civil service, from which he also retired.  After that, the Veteran taught economics at a college.  A July 1988 personnel action form stated that the reason for ending employment was "retirement based on age and length of service."  

The Veteran was afforded an examination by a VA contractor for bilateral hearing loss in July 2005.  The Veteran reported that due to his hearing loss he was unable to obtain employment and that he had lost 3 days of work due to hearing loss.  The examiner evaluated the Veteran's bilateral hearing loss level and opined that tinnitus was related to hearing loss.  The Veteran's bilateral hearing loss was subsequently rated at 20 percent in an August 2005 rating decision.  The examiner did not opine on the employability due to the Veteran's hearing loss.  

The Veteran was afforded an examination by a VA contractor for varicose veins and pes planus in October 2005.  The examiner noted no increase in severity for the pes planus condition, and stated that there was no limitation with standing and walking.  The examiner noted no increase in severity for the varicose veins condition.  The examiner noted normal gait and no need for assistive device for ambulation.  

The Veteran was afforded an examination by a VA contractor for varicose veins in March 2007.  The examiner noted that the right leg varicose veins are painful and result in difficulty getting up after sitting or kneeling and inability to walk in proper balance.  

At an October 2010 VA examination, the Veteran stated that he retired from 20 years in the Army, then worked in civil service for 10 years, and then taught school part-time for 6 and a half years.  According to the VA examiner, the Veteran stated he left his job in computers and logistics around age 55 in order to pursue a PhD in economics.  The examiner opined that it was less likely than not that the Veteran's pes planus was a major contributing factor in his decision to discontinue working.  The Veteran sought pes planus treatment in 2005, which was around 19 years after discontinuing work, according to the Veteran.  

At the November 2010 VA examination, the Veteran stated that he retired in 1992 from working as a community college teacher based on age and medical conditions, in particular right arm bursitis, pain in the feet, hearing loss, and pain in the right leg from varicose veins.  The examiner opined that the Veteran was not unemployable; however his service-connected conditions would limit the Veteran to a sedentary job without noise distractions and with minimal walking or standing.  

In a December 2010 VA opinion associated with the September 2010 VA examination, the examiner noted that the "pain and physical findings at this time" of the Veteran's varicose veins "are not significant enough to warrant unemployability."  

The Veteran submitted a medical opinion dated May 2011 in which the doctor opined, "Veteran Jose Garcia Jr is no longer able to perform gainful employment due to mental (age-related) & physical disabilities."  

According to the VA Form 21-4192 returned from the Office of Personnel Management in July 2015, the Veteran left a civil service position in July 1988 after choosing "optional retirement."  A form dated April 2016 from the Office of Personnel Management stated that the Veteran's reason for leaving employment in July 1988 was "retired."  

A May 2011 VA treatment note documents that the Veteran had pain and aching in his feet and related to the varicose veins.  The Veteran used orthotic shoe inserts. 

In an August 2013 statement, the Veteran stated he did a sedentary job for 3 years until December 2002.  The Veteran stated he left because of his hearing and varicose veins interfering with his ability to work.  In the same statement, the Veteran stated that his varicose veins cause pain if he sits too long, especially in his knee joint and knee cap.  The Veteran also stated that he was terminated from a job in 1992 because of his disabilities but the letter did not say that because it would show discrimination on the part of the company.  

A September 2013 VA housebound examination reported that the Veteran needed assistance with bathing and other routing activities due to problems with balance and fine motor skills.  The assessor also noted the Veteran needed assistance with remembering when to take his medications.  However, in a May 2014 statement, the Veteran requested to cancel his special monthly compensation because he said he could dress himself, shave, and bathe.  

In a September 2014 VA housebound examination, the examiner noted the Veteran needed assistance with his medication because he forgot to take medications and also did not recall which medications to take and the appropriate doses.  The examiner noted the Veteran was not able to manage his financial affairs.  The Veteran was reported as having weakness in the upper and lower extremities, balance and gait issues, and memory issues.  

In a November 2014 written statement, the Veteran stated that he taught for one semester at a charter school in the year 2000 but had to leave due to "mental and physical disabilities" and it was "too stressful."  The Veteran stated that he was "unable to have a good trend of thought (would forget)."  A letter from the charter school stated that the Veteran had never been employed there.  

In November 2016, the Veteran had a cerebrovascular accident (stroke) and also an unwitnessed fall.  At November 2016 appointments, the Veteran's son reported that the Veteran had been doing activities of daily living independently prior to this incident, and had even been mowing the lawn.  The Veteran's son reported two falls for the Veteran in the prior year.  The Veteran reported living alone at home, but the Veteran's son clarified that the Veteran lives with him.  The Veteran's son also reported several episodes of forgetfulness, confusion, and changes in the Veteran's personality.  

A November 17, 2016 appointment record documents that the examiner diagnosed the Veteran with cognitive impairment with a level of function at moderate-severe cognitive impairments in delayed recall and executive functions.  The examiner recommended speech therapy and one to one supervision for the Veteran based on confusion, disorientation, and memory impairment.  

On November 23, 2016, an examiner assigned the Veteran a high risk for falling based on history of falls, using ambulatory aides, gait, and mental status.  

At a December 19, 2016 follow up appointment for the stroke, the Veteran's son reported the Veteran had continuing confusion and memory issues, which have not worsened since the stroke.  The Veteran's son stated that the Veteran had dementia prior to the stroke which manifests as increasing confusion as the day goes on.  

At an August 2017 medical appointment, the Veteran's son, who acts as his caregiver, reported progressive worsening of short-term memory.  The treatment provider noted that the Veteran's memory problems were documented in a 2010 VA examination note.  The Veteran was referred for a more substantial cognitive assessment.  

The Veteran underwent a neuropsychological consultation in September 2017.  The examiner noted in the consultation report and addendum opinion that the Veteran had a steady and slow gait and used a cane to walk.  The Veteran exhibited difficulties with speech demonstrated by stuttering and word-finding problems.  The Veteran exhibited orientation problems to time, e.g. he thought it was the year 2007, and location, e.g. he thought he was at an Army base and incorrectly identified the medical department treating him.  The examiner noted that the Veteran comprehended simple instructions but had difficulty comprehending complex instructions.  The Veteran's son reported what the examiner noted were signs of sundowning, e.g. confused, repetitive, and disorganized behaviors later in the day.  The examiner concluded that the most likely etiology of the Veteran's symptoms, to include memory and cognitive impairments, was Alzheimer's disease.  

The Veteran submitted a medical opinion from a private medical doctor dated March 2018.  The doctor reviewed the Veteran's record, medical opinions, and statements, and then summarized the various complaints and opinions about the Veteran's service-connected conditions of pes planus, hearing loss, tinnitus, and varicose veins.  The doctor opined that because the Veteran stopped working prior to the development of certain non-service-connected conditions, and based on the "issues with pain in his legs... in conjunction with hearing loss and poor speech recognition, he is clearly unable to perform even sedentary type jobs" that his service-connected disabilities as likely as not have prevented him from securing gainful, even sedentary employment, since 1992 when he last worked full time.  

The evidence of record demonstrates that the Veteran has not been unemployable during the appellate period by sole reason of his service-connected disabilities.  Prior to the stroke, the Veteran was able to work in sedentary positions, which he in fact did.  Although the Veteran claims that he often left jobs due to his disabilities, the evidence of record often shows otherwise, that the jobs were ended due to retirement, or due to being a temporary position.  The Veteran was able to perform independent activities of daily living.  The Veteran stated that he stopped work in 1992.  The VA examiner noted in 2010 that the Veteran's service-connected disabilities did not preclude him from employment, but restricted employment to more sedentary positions with limited walking and standing.  At that examination, the Veteran was already noted to have developed memory problems.  

As for the May 2011 medical opinion stating that the Veteran was unemployable, the opinion is not probative because it does not distinguish between service-connected and non-service-connected disabilities which may have been contributing to unemployability.  The medical opinion also concludes that the Veteran's unemployability is due to "mental (age-related)" problems.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

As for the Veteran's condition since November 2016, the Veteran is not service-connected for stroke and thus is not entitled to TDIU benefits for employment limitations stemming from this condition.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (Stating that nonservice-connected disabilities may not be considered in the TDIU determination.).  The medical evidence of record documents that the Veteran has cognitive decline, most likely attributable to Alzheimer's disease, as assessed in August 2017.  Prior to this time, and to the stroke in 2016, the records show that the Veteran had already developed mental and memory problems, e.g. May 2011 opinion and November 2010 VA examination.  

The Board has carefully and sympathetically considered the Veteran's assertion that he is unable to work due to his service-connected conditions.  However, the Veteran is not competent to provide an expert opinion as to whether his service-connected disabilities completely preclude his ability to secure or follow a substantially gainful occupation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's lay assertions are outweighed by the more probative VA opinions and the medical evidence.  Those opinions were based on clinical evaluations and a review of the medical history.  

The medical evidence shows the Veteran was physically able to work, although in a capacity limited to more sedentary employment, however he exhibited signs of unemployability due to nonservice-connected cognitive decline, e.g. memory loss, confusion, loss of fine motor skills, etc., and eventually a stroke.  The record does not contain persuasive evidence to the contrary.  With reference to the March 2018 medical opinion, the evidence of record shows that during the appellate period the Veteran developed severe cognitive decline, possibly due to Alzheimer's, and suffered a stroke in November 2016, conditions for which the Veteran is not service-connected, but certainly rendered him unemployable based on the neurocognitive assessments in September 2017 and December 2017.  Prior to that time, but still within the appellate period, from the evidence of record, the Veteran was reportedly mowing his own lawn and doing other physical activities of daily living, although the record documents cognitive issues in the VA examination in 2010 and medical opinion in May 2011 ("mental problems") as well as throughout his medical records, e.g. September 2014 treatment note states the Veteran "has memory issues, can't take care of own finances, forgets when stove on."  

For the reasons and bases set forth above, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities alone are of such severity as to preclude his participation in any form of substantially gainful employment during the appeal period.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  During the appellate period, the Veteran's service-connected disabilities did not render him unemployable, and the severity of those conditions in relation to employment was contemplated by their respective disability ratings.  The Veteran was noted to have cognitive and memory issues throughout the appeal period, although less severe in the initial years and worsening throughout.  

As the Veteran is not shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49.  


ORDER

Entitlement to total disability based on individual unemployability (TDIU) is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


